Citation Nr: 1434674	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  09-50 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disability.

2.  Entitlement to service connection for residuals of a severed right Achilles tendon.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1973 to September 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Veteran now resides within the jurisdiction of the Pittsburgh, Pennsylvania RO. 

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.

The issue of entitlement to service connection for a cervical spine disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran has not been afforded VA examinations for his claims seeking entitlement to service connection for a bilateral shoulder disability and for residuals of a ruptured right Achilles tendon. 

The Veteran's post-service treatment records reflect that he has been diagnosed with bilateral degenerative joint disease of the shoulders.  He stated in his January 2008 Notice of Disagreement that he has experiences periodic flare-ups of his right Achilles tendon that he treats by wrapping an Ace bandage, applying ice and staying off his feet.  He maintains that the recurring pain he experiences in the area of his right Achilles tendon is due to an in-service incident in which he ruptured his tendon.

Service treatment records show that the Veteran suffered a partial rupture of his right Achilles tendon in February 1986 while playing racquetball.  In November 1991, suffered a right shoulder contusion after slipping and falling on the lateral/posterior aspect of his right shoulder.  The Veteran is competent to testify as to recurring symptoms of pain he has had since service.  On remand, the Veteran should be afforded VA examinations and opinions for both his right Achilles tendon and bilateral shoulder disabilities.  38 C.F.R. § 3.159(c)(4).

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for any complaints of bilateral shoulder pain or right Achilles tendon problems since April 2010.  After securing the necessary release, obtain these records.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any bilateral shoulder or right Achilles tendon disability.  The claims file and all pertinent records must be made available to the examiner for review.  All appropriate tests and studies should be conducted.  After reviewing the record and examining the Veteran, the examiner should address the following:

(a) Identify all diagnoses related to the Veteran's bilateral shoulders and right Achilles tendon conditions. 

(b) Is it at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed right shoulder disability is related to the Veteran's military service?

(c) Is it at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed left shoulder disability is related to the Veteran's military service?

(d) Is it at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed condition in the area of the Veteran's right Achilles tendon is related to the Veteran's military service? 

The VA examiner is requested to provide a complete and detailed rationale for all opinions and conclusions provided.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why a definitive opinion cannot be provided.

3.  Then re-adjudicate the Veteran's claims.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



